Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 1 of 17

 

 

Transcript of the Testimony of

StallingsKehinde, Valerie

Date: May 1, 2020

Case: Little Rock School District v. Pulaski County Special
School District, et al

Bushman Court Reporting

Janess Ferguson Smith
Phone: (501) 372-5115

Fax: (501) 378-0077
<www.bushmanreporting.com>

EXHIBIT
i ¢

—

 

 
10
Ld
12
13
14
15
16

Lif

1.3
20
2 i.
Oe
23
24

2)

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 2 of 17

StallingsKehinde, Valerie 53/1/2020 Little Reck School District v. Pulaski County Special school District, et al

 

 

Page 8

MR. PORTER: That's in College
Station, Cody.

MR. KEES: Yeah.

MR. PORTER: Okay. She lives in
Higgins Switch.

THE WITNESS: Higgins Switch.

MR. KEES: Okay.

THE WITNESS: So it's a little bit
down Dixon Road. There's two or three
areas you can go.

MR. PORTER: Kind of more closer to
Milles High Schoo.,

THE WITNESS: Correct.

BY MR. KEES:

O's But you're in the College Station feeder?

A. My kids attend College Station, one of my
children does.

Qs Okay. And your other child attends Mills
Middle?

A. That 18 correct.

oF Did you tell me how long you had lived at 8500

Higgins Switch?
A. 8500, me and my spouse just built that house
recently, so within the last, I would say a couple of

months we have resided there.

 

Bushman Court Reporting

Janess Ferguson smith

 

501-372-5115
10
Lal
uae
13
14
LS
16
17
18
1g
eu
21
Ze
23
24

ZS

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 3 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School District, et al

 

Page 19

Q. Okay. How was her experience at College
Station second through fifth grade?

A. Well, experience was fine, because I'm, I'm
going to be the attentative {sic} parent and be
there, and drop my children off.

I try to speak with the teacher, not on a
daily basis, within a, every other day, as far as to
check on my child's progress.
is So currently do you take Leah to school at

College Station?

A. some days I do.

O And other days she rides the bus?

A. That is correct.

QO And then Mia, how does she get to Mills?

A Some days I take her to school, and some days

are the bus.

Q. When you say you're the attentative parent,
you're the primary contact?

Ls Yes «

OQ. So in -- let's talk about Mia first. She was
there for three years; correct?

A. Uh-huh.

OD. second -- well, actually more, second, third,
four, and. £LFth,;

A. CORKrect.

 

 

 

dJaness Ferguson Smith
Bushman Court Reporting 501-372-5115
10

i

st I

Ls

14

Pe

16

17

18

1

20

2

ZZ

£3

24

25

StallingsKehinde, Valerie 5/1/2020

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 4 of 17

 

 

Page 20

QO. Four years. How would you describe her
overall, her overall experience at College Station?
A. Well, the experiences was good, as far as her
educational, as far as that. My main concern was
there was not even Smart Boards in her classes for
the teacher to teach off of and to be interactive
with the students as well.

‘F And is College Station set up with one teacher
per grade?

A. It is one teacher per grade, yes, sir.

Oz, So they would have one teacher all day, aside
from the electives and co-curriculars, such as Pek sy
music, art, that kind of thing?

A. Yes ,

QO. Okay. So a Smart Board, what did they operate
off of, if they didn't have a Smart Board?

A. They were using, I guess, computers, as far as

that, and books, textbooks.

Ops And a Smart Board, that's the projector;
correct?

A. Correct.

OQ, Did you address the issue of Smart Boards?
A. L dard,

QO. Who did you address?

A. I addressed it with the teacher, and then I

 

ushman Court Reporting 501-372-5115

Little Rock School District v. Pulaski-County Special School District, et al

 
10
La.
12
13
14
15
16
17
18
19
Zu
Ak
L2
23
24

25

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 5 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock Scheel District v. Pulaski County Special school District, et al

 

 

Page 21
also called the Pulaski County School District.
Dis Who did you speak with; do you know?
A. I got the runaround, and I made sure I got a --

I made a statement to one of the secretaries there,
but I can tell you within the, within the upcoming

month they did have a Smart Board in her classroom.

Q. Okay. So you called the secretary at central
office?

A. Central Office, Pulaski County School District.
QO. Okay. I: know Ms..Carpenter is the principal

now. Was she there at that time?

A. No. No, she wasn't.
.. Did you.talk to the principal about the issue?
A. I tried to.-' At that time the principal was not

there in a timely manner when I was there, for
starting school.

When you dropped off?

COrreéecc...

What did time did you drop off Mia?

Mia at that time was roughly around about 7:45.
Okay.

And that's when school starts.

Oo Ff Oo F 10 > 10

so the Smart Board issue, that was resolved;
Correct ?

A. Yes.

 

 

Janess Ferguson Smith

Bushman Court Reporting 501-372-5115
10
11
Le
13
14
12
16
oy
18
LS
20
2 i
2a
Zo
24

2S

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 6 of 17

StallingsKeninde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School District, et al

 

On Any other issues, you know, good or bad that
stand out with Mia in her four years at College
Station?

A. No. Other than that, she was cold all of the
time, and I had to make sure she had either her coat

or some other pants or something she could put on.

student that had a disability, and they were unable
to get down on the playground due to it not being
leveled for them to get down and, to join to have the
playground access.

Gl. Was that remedied?

A. I haven't checked. As far as that, I haven't

known, but I did voice an opinion as far as that too

 

Page 22

QO. Does she have a medical issue or something?

A. No medical issues, just it's an outside school.
Q. Was she cold when she was outside or in the
classroom?

A. The classroom.

0. And, that was. all year round, or during the cold
season?

A. Basically, they didn't turn their heat on at a
good time, as far as that. They turn it on after
months.

Qs Okay. Any other issues that stand out?

A. Other than the playground area, they had one

 

 

Janess Ferguson smith
Bushman Court Reporting

301-372-5115
Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 7 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School District, et al

 

LO
La.
iz
LS
14
5
L6
17
18
19
20
Z|
ae
De
24

20

 

Page 23
as well.
Os How did you learn of the student?
A. I saw the student.
(ys Was the student -- did the student have some
type of service device?
A. Not a service device. It's just that he had a

shoe that was higher than the other one --

Who did you report that to?

Os Right.

A. -- for levelizing for him.
0 « Okay.

A. Un=huh;

Q.

A.

I actually voiced my concern when I called the

school district then, along with the Smart Board.

QO. Okay. So you made those two issues?

A. At the same time, yes.

Ox Do you think you talked to somebody in, like,
Equity Services, or do you -- you just don't know?
A. I don't know who I spoke with. I spoke with

her secretary, whoever is her secretary who is over
the Pulaski County School District, is whoever I
voiced my concerns to.

Q. Okay. Does Mia, is she on an IEP or anything?
A. She is an IEP. Yes, she is.

QO. When was she placed on an IEP?

 

Janess Ferguson Smith

Bushman Court Reporting §01-372-5115

 
10
il
Le
‘2
14
Lo
16
17
18
19
20
od
22
23
24

Ao

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 8 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School District, et al

 

Page 24
A. Mia has been on an IEP for, since she has been
in elementary school.
Q. Okay. And how has your experience been with
the Special Education services?
A. Special Education has been good, because I have

been dealing with the same teacher, as far as that,

not dealing with multiple teachers as far as that,

the parent conferences. It's been good, a good
experience.
Q. .. Is Mia, and I don't want to get into this very

deep. I'm just. generally asking you. Is she with

the regular ed curriculum, like the general ed, and
she gets supports, or is she in a self-contained?
A. She is ina self-contained classroom.

Ors Okay.

A. Bhi hy.

QO. Was she in a self-contained classroom at
College Station?

A. No.

QO. She was in the general education setting.
A. Yes, and pulled out.

Q. Okay. And now at Fuller, she is ina

self-contained setting?
A. Mills.

QO. I'm sorry. Mills, yeah. It's the old Fuller.

 

 

 

Janess Ferguson Smith
Bushman Court Reperting BDL-372-S115
10
Lid
LZ
13
14
de}
16
17
18
12
20
ZL
Ze
eI
24

Zo)

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 9 of 17

StallingsKehinde, Valerie 5/1/2020 Little Reck School District v. Pulaski County Special School District, et al

 

screenings, but things that they have held their
publicly, as far as open to parents, reading nights

and things of that nature.

QO. So. you attended those type activities?
A. Yes.
O. Have you read the College Station Parent and

Family Engagement Plan?

A. Yes.

QO. You have read that document?

A. DA-hon .

Q. Did you participate in crafting that document?
A. Not necessarily crafting the document, no, sir,
I did not.

Ou Okay. So you would -- a copy was made

available, and you have read it?
Avs Yess.

O. Now let's look at Leah. She started attending

 

Page 25
It's a hard habit.
A. Uh-huh.
Os Okay. Are you in any type of, like the Parent
Teachers Association at College Station?
A. No. There is not enough active parents there.
Q. How do you know that, or what leads you to
believe that?
A. Because I went to some of the, not necessarily

 

 

Bushman Court Reporting

501-372-5115
10
Ll.
12
13
14
IS
16
i. ¥
dR:
19
20
pa
22
23
24

fl

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 10 of 17

StallingsKehinde, Valeria 5/1/2020 Little Rock School District v. Pulaski County Special School Dis

trict, et al

 

as the Smart Board, that was my concern. And then
the heating in the classrooms and the air

conditioning in the classrooms.

Oe. Okay. Se you lead —
A. So that prompted it.
OF I-gotcha. -Great... Sq you had these concerns at

College Station that we have addressed, and that led
you to, you said go talk to somebody?

A. Correct. Because it wasn't handled over nLght ;
as far as that. Once you broach your concern, I got
the runaround calling the Pulaski County School
District at first.

Os Okay.

A. And so I just left the secretary -- I told her,
I don't know who you are going to give it be, bE TE
needs to be heard, and I left a detailed message, as
tar as that.

Os And then you subsequently spoke with somebody
else that was not an employee of the school?

A. Not an employee of the school. This was
somebody that I don't even know where I met them at,

possibly at a school or somewhere, and we were Jaek

 

Page 31
i Okay. Can you break that down for me? So what
led you to even go searching?
A. Voicing my opinion as far as the school, as far

 

 

Bushman Court Reporting

 

501-372-5115
10

tia

12

is

14

Ls

16

def

18

Lo

20

Za

23

24

2

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 11 of 17

Stallingskehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School District, et al

 

your attorney, but I think I can know what you did.
A. Okay.

Q. And Austin will stop me if I become improper,
but did you contact Mr. Walker's office?

A. I aid.

OF Okay. And did they provide you with documents
to read, to learn, or did you have to go find
documents?

A. No, they provided me with documents.

O.. Okay. What are you brining in here today; is
this Plan 2000?

A. That 18 correct.

MR. KEES: Austin, can I look at this?

 

Page 32
talking about education, as far as the school
districts and everything as far as that.

O-« And she mentioned this —-

Pix Yes.

Ou Well, let me finish. She just mentioned there
was a lawsuit of some sort?

Aw Yes, sir.

O's And then what did you do after that?

As As of that, she did give me a name of an
attorney, as far as that, and I did go ahead and
speak with them, as far as the issue.

Q. Okay. And.I don't want to know what you told

 

 

Bushman Court Reporting

501-372-5115
10
io)
Le
13
14
10
16
17

18

20
21
272
23
24

25

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 12 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special School Dis

trict, et al

 

 

Page 33

MR; PORTERS Yes,
BY MR. KEES:
Ox What did you -- prior to coming in here today,
what have you recently reviewed in preparation for
this deposition?
A. Well, I have read that, and I have also
visited, drove by some of the facilities that are in
the Plan 2000 as well.
O's Okay. So you have got your -- I'm not going to
put this in the record, because we have abundant
copies, but this is a copy of Plan 2000; correct?
As Yes, sir.
DO. Do you remember when you —- did you -- you
first obtained this in or around March of ZOLU ?
A. Yes, SLY,
QO. Okay. Did you review any other documents in
preparation for today besides the Plan 2000?
A. No, sir.
Q. Have you, have you looked at any documents
related to this case besides Plan 2000 since you

became aware of it in 2018?

A. No, Sir.

Ox And so -- and the "no" is fine. I just want to
go over it. Have you read any amendments to Plan
2000?

 

 

Janess Ferguson Smith
Court Reperting

501-372-5115
10

ee

12
i
14
LS
16
17
18
19
20
21
22
23
24

20

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 13 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock school District v. Pulaski County Special School District, et al

 

A. No, Sit.

Os Okay. Have you read any orders from the
various judges that have been a part of this case?
Bros No.

Q. Okay. Have you read any reports authored by
any court-appointed experts?

Bis No.

Q. So your testimony is in terms of what you

reviewed, documentation, it's Plan 2000 I'm holding?

A. Yes.

oy, Have you read any newspaper articles?
A. No.

6 Okay. Do you subscribe to the Arkansas

Democrat-Gazette?

No.

How do you get your news, if you do?

As far as the news, local news, as far as that.
Okay. You watch it on TV?

Yes

You're not a Twitter warrior —--

No.

-- that gets on there and banters?

No.

Oo PY oOo YF oO Ne 1 ae 10 oa

You mentioned that you have done some Site

inspections, for lack of a better word. You have

 

Page 34

 

 

Janess Ferguson Smith
Bushman Court Reporting

501-372-5115
10
14
12
1.3
14
LS
L6
17

18

20
AL.
foe
23
24

20

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 14 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special school District, et al

 

Page 35
looked at schools?
A. res.
Q. Well, besides College Station and Mills Middle,
what schools have you looked at?
A. Joe T. Robinson Middle School, also the new
McClellan High School.
QO. While you were at Joe T. did you also look at
the high school?
A. -I drove by it. I couldn't actually go in the
school, as far as that, Gir,
Q. sure. Have you -- because that's pretty far
from where you live; isn't it?
A. VES
Oy When did you drive by and look at the Robinson
Campus?
Pie One day I was out Highway 10, and I was going
to Walmart.
©. Okay. Well, you passed by four Walmarts to get
there.
A Yeah, but you know you have to go out.
Q Yeah, I understand. So one time you recall --
A Yes.
Q. -- looking at Joe T. Robinson?
A Wem.
QO And then -- do you remember, was it after the

 

 

 

Janess Ferguson Smith

Bushman Court Reporting 501-372-5115
10
11
Le
13
14
LS
16
17
18
1S
20
21
ve
ZS
24

25

Case 4:82-cv-O0866-DPM Document 5649-2 Filed 06/29/20 Page 15 of 17

StallingsKehinde, Valerie 5/1/2020 Little Rock School District v. Pulaski County Special school District, et al

 

new construction?

A. After the new construction.

O. Okay. And what other schools have you
inspected?

A. I have looked at the Mills, not Mills,

coming.

Q. Okay. Anything north of the river?

A. Maumelle. It's a beautiful school as well.
®. You went and looked at that school?

A. Yes.

QO. Okay, ': And, obviously, you see Mills High

School. Every day you go to Mills?

A. Yes,

OQ. Have you been in the Mills High School
facility?

A. I have not gone into the facility, but I have

drove around, as far as looking at it, yes.

to College Station at Mills Middle?

A. Yes.

QO. Okay. You've stated that yOu. didn't, you
haven't read any orders, or documents, or anything
besides this plan.

My question is have you provided

 

Page 36

McClellan. The new school for McClellan, it's up and

Q. Are the two facilities you have been in limited

 

 

Janess Ferguson Smith
Bushman Court Reperting

901-372=5115
10
1.
digs
13
14
cS
16
Ld
18
LY
20
ral
Lf
23
24

Zo

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 16 of 17

Stallingskehinde, Yalerie 5/1/2020 Little Rock School District v. Pulaski County Special school District, et al

 

 

Page 37

information to Mr. Walker, or his OEFEIge, oN

Mr. Porter, or his office about your inspections or
any, or your observations?

Acs I have said, yes, that their schools are a
little bit bitter on the eyes than the other schools
are, yes.

Os SO you reported to the attorneys for the

Intervenors your observations about the facilities?

A. Yes.

0: Is that on one occasion?

A. Yeah, one occasion.

Q. Okay. Have they -- I think the answer is no,

based on what you told me, but let me be sure. Has
somebody in the Intervenors' office, counsel's
office, ever sent you a document to review for

editing or revising?

A. No, Sir.

QO. Okay. Do you use email?

A. lL a6,

Qh. Well, yeah, obviously you have to with Geico;
right?

A. Yes .

OQ. Okay. In addition to sharing your views on the

facilities with counsel for the Intervenors have you

ever shared any issues about academics with counsel?

 

 

Janess Ferguson Smith

Bushman Court Reporting

501-372-5115
10
11
12
13
14
Le
16
17
18
19
20
21
Be
Zo
24

25

StallingsKehinde, Valerie 5/1/2020

Case 4:82-cv-00866-DPM Document 5649-2 Filed 06/29/20 Page 17 of 17

Little Rock School District Vv. Pulaski County Special school District, et al

 

 

Bus

Page 38

A. Yes. I think there should be some -~ the
academics, as far as that, they need to have goals

set aside for each grade level.

Q. Are you speaking to the grades that your kids
are in?

Pi Yes.

Q. Is it fair to say that your knowledge is, is

limited to the grade levels that your two daughters
have been in?
A. Yes,
QO. Anything else with academics that you have
addressed in terms of concerns?
A. No. As far as the facilities —-- academic-wise,
as far as you're talking about the -- what am I
trying to say?

Are you talking about, like, the

activities, as far as outside, like football,

basketball --

QO. No, no.

A. ~~ Or anything of that nature?

QO. I'm sorry. I'm talking Mainly academics.

A. Okay.

Q. Classroom learning.

A. Classroom learning, okay. No. Everything is

on my children's level, as far as that.

 

 

hman

Janess Ferguson Smith
Court Reporting

501-372-5115
